17‐1108‐cr 
United States v. Ahearn 
         
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 17th day of April, two thousand nineteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
              GUIDO CALABRESI, 
              DENNY CHIN, 
                             Circuit Judges. 
                       
--------------------------------x
 
UNITED STATES OF AMERICA, 
                      Appellee, 
 
              v.                                                        17‐1108‐cr 
                                                                  
DAVID AHEARN, 
                      Defendant‐Appellant. 
 
---------------------------------x
 
FOR APPELLEE:                                    RAJIT S. DOSANJH, Assistant United 
                                                 States Attorney (Lisa M. Fletcher, 
                                                 Assistant United States Attorney, on the 
                                                 brief), for Grant C. Jaquith, United States 
                                                      Attorney for the Northern District of 
                                                      New York, Syracuse, New York. 
 
FOR DEFENDANT‐APPELLANT:                              JAMESA J. DRAKE, Drake Law, LLC, 
                                                      Auburn, Maine. 
 
              Appeal from the United States District Court for the Northern District of 

New York (McAvoy, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED IN 

PART and VACATED IN PART, and the case is REMANDED for further proceedings 

consistent with this order. 

              Defendant‐appellant David Ahearn appeals from his judgment of 

conviction for attempted coercion and enticement of a minor in violation of 18 U.S.C. 

§ 2422(b), for which he was principally sentenced to 120 monthsʹ imprisonment and 15 

yearsʹ supervised release.    In his pro se brief, Ahearn argues that his offense conduct 

was beyond the intended scope of § 2242(b), and that the statute is unconstitutionally 

overbroad and an invalid exercise of Congressʹs Commerce Clause powers.    In his 

counseled brief, Ahearn argues that the district court erred in imposing as a special 

condition of supervised release that Ahearn participate in a substance abuse treatment 

program.    We assume the partiesʹ familiarity with the underlying facts, the procedural 

history of the case, and the issues on appeal.     




                                               2
               Ahearn pleaded guilty on September 14, 2015, and a judgment of 

conviction was entered on July 20, 2016.    He filed his notice of appeal pro se on April 

17, 2017.    Although Ahearnʹs notice of appeal is untimely, the government waives any 

objection to untimeliness.    Under the circumstances, we exercise our discretion to hear 

the appeal as though it were timely filed.    See United States v. Frias, 521 F.3d 229, 232 

(2d Cir. 2008) (holding that Federal Rule of Appellate Procedure 4(b) is not 

jurisdictional). 

               Ahearnʹs pro se arguments have been waived by his plea of guilty.   

ʺ[A]ppeals that call into question the governmentʹs authority to bring a prosecution or 

congressional authority to pass the statute in question are generally not ʹjurisdictional,ʹʺ 

United States v. Yousef, 750 F.3d 254, 260 (2d Cir. 2014), and ʺ[a] knowing and voluntary 

guilty plea waives all nonjurisdictional defects in the prior proceedings,ʺ United States v. 

Coffin, 76 F.3d 494, 496 (2d Cir. 1996).    Thus, Ahearnʹs unconditional guilty plea 

waived any claim that Congress exceeded its constitutional authority in enacting § 

2242(b), or that the governmentʹs prosecution of him under § 2242(b) was 

unconstitutional.    See United States v. Lasaga, 328 F.3d 61, 63 (2d Cir. 2003). 

               Ahearn also challenges the imposition of Special Condition 10, which 

requires him to ʺparticipate in a program for substance abuse which shall include 

testing for use of controlled substances, controlled substance analogues, and alcoholʺ 

for the 15‐year duration of his supervised release.    Appʹx at 56.    Where, as here, a 



                                               3
defendant does not object to the conditions of his supervised release, this Court reviews 

those conditions for plain error.    See United States v. Matta, 777 F.3d 116, 121 (2d Cir. 

2015).    A sentencing court may impose special conditions that are reasonably related 

to, inter alia, ʺthe history and characteristics of the defendantʺ and ʺthe need to provide 

the defendant with needed educational or vocational training, medical care, or other 

correctional treatment in the most effective manner.ʺ    U.S.S.G. § 5D1.3(b); see also 

United States v. Myers, 426 F.3d 117, 123‐25 (2d Cir. 2005).    District courts are ʺrequired 

to make an individualized assessment when determining whether to impose a special 

condition of supervised release, and to state on the record the reason for imposing it,ʺ 

and we may uphold a condition in the absence of such an explanation ʺonly if the 

district courtʹs reasoning is self‐evident in the record.ʺ    United States v. Betts, 886 F.3d 

198, 202 (2d Cir. 2018) (internal quotation marks omitted).     

               Betts, with its clarification that a district court must make an 

individualized assessment and state on the record the reason for imposing a special 

condition, had not yet been filed when the district court imposed sentence in this case.   

The district court did not separately discuss Special Condition 10.    Instead, it 

concluded generally that the special conditions were ʺnecessary and justified . . . based 

upon the nature of the offense, as well as [defendantʹs] characteristics as outlined in the 

presentence report.ʺ    Appʹx at 44.    There is no indication in the record that Ahearnʹs 

offense had anything to do with alcohol or controlled substances.    The PSR does reflect 



                                                4
that Ahearn used cocaine two to three times in the 1980s, that he drank one beer 

approximately one day per week, and that he used marijuana on and off for 

approximately 36 years.    Although the U.S. Sentencing Guidelines recommend a 

special condition of substance abuse treatment ʺ[i]f the court has reason to believe that 

the defendant is an abuser of . . . controlled substances or alcohol,ʺ U.S.S.G. 

§ 5D1.3(d)(4), the district court did not indicate that it held such a belief.    The district 

court did not undertake an individualized assessment, and the record does not self‐

evidently reflect that Ahearn is an abuser of alcohol or controlled substances such that 

Ahearnʹs participation in a program for substance abuse for 15 years ʺinvolve[s] no 

greater deprivation of liberty than is reasonably necessary.ʺ    U.S.S.G. § 5D1.3(b)(2).   

We therefore vacate the imposition of Special Condition 10 and remand to the district 

court to make an individualized assessment and to clarify its reasoning in accordance 

with Betts. 

               We have considered all of Ahearnʹs remaining arguments and find them 

to be without merit.    For the foregoing reasons, the judgment of the district court is 

AFFIRMED IN PART and VACATED IN PART, and the case is REMANDED for 

further proceedings consistent with this order. 

                                             FOR THE COURT:   
                                             Catherine OʹHagan Wolfe, Clerk of Court 




                                                5